449 So. 2d 31 (1984)
Morris Michael LAMANA
v.
Virginia Teressa LeBLANC.
No. 83 CA 0421.
Court of Appeal of Louisiana, First Circuit.
February 28, 1984.
Rehearing Denied April 3, 1984.
Writ Denied May 25, 1984.
Wayne R. Crouch, Baton Rouge, for plaintiff-appellant Morris Michael Lamana.
Georgia Wilemon, Baton Rouge, for defendant-appellee Virginia Teressa LeBlanc.
Before COVINGTON, COLE and SAVOIE, JJ.
*32 COVINGTON, Judge.
Plaintiff, Morris M. Lamana, brought suit against defendant, Virginia T. LeBlanc, to be recognized as the father of defendant's infant son. The child was born within 300 days of defendant's divorce from Timothy J. Robillard. Robillard has not brought an action to disavow. Robillard was not made a defendant and no one was appointed to represent the child.
The trial court sustained defendant's peremptory exception of no cause and no right of action and dismissed plaintiff's suit. Plaintiff has appealed the judgment.
The issue presented to this Court, as it was to the trial court, is whether an alleged natural father has a right or cause of action to establish his paternity under LSA-C.C. art. 184, which presumption is now conclusive because of the failure of the husband of the mother to disavow paternity.
This issue has been fully considered and decided adversely to plaintiff-appellant in Fontenot v. Thierry, 422 So. 2d 586 (La. App. 3rd Cir.1982), writ denied, 427 So. 2d 868 (La.1983). For the reasons expressed in Fontenot v. Thierry, the judgment appealed is affirmed at appellant's costs.
AFFIRMED.
COLE, J., concurs in the result.